The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Pages 2, 7, in the respective headings therein, note that --OF THE INVENTION-- should be inserted after “SUMMARY” (i.e. page 2) and inserted after “DETAIL DESCRIPTION” (i.e. page 7), respectively for consistency with PTO guidelines. Page 5, in paragraph [0023], third line therein, note that --be-- should be inserted after “may” for idiomatic clarity. Page 7, in paragraph [0040], third line therein, it is noted that the recitation of “the risk the filter will be a source” should be rewritten as --the risk that the filter will become a source-- for an appropriate characterization. Page 9, in paragraph [0047], first line therein, note that “the axial bore” should be rewritten as --an axial bore-- since this is the first recited instance of this feature; 5th, 6th lines therein, note that the reference to “cavity 24” should be rewritten as --axial bore 44--, respectively at these instances for a more appropriate characterization of the relationship with the “tuning element 62”; 7th line therein, note that “The nut” should be rewritten as --A nut-- since this is the first recited instance of this feature. Page 11, in paragraph [0054], note that the reference to “FIGS. 2-8” should be rewritten as --FIGS. 2, 3A-3H, 4A-4D, 5A-5D, 6A-6C, 7A, 7B, 8-- for a description consistent with the appropriate numbering of the drawings. Page 11, in paragraph [0055], 6th line therein, note that reference label “130” is vague in meaning, especially since no such reference label is per se labeled in FIGS. 3A-3H (i.e. labels 130A, 130B, … 130H are depicted in FIGS. 3A-3H, respectively) and thus appropriate clarification is needed. Page 12, in paragraph [0058], first, third lines therein, note that “(FIG. 3A)” should be relocated from its present location in the third line of this paragraph to a location following label “120” in the first line in this paragraph for a more appropriate characterization. Page 12, in paragraph [0060], first line therein, note that the reference to “additional threaded holes 122” is vague in meaning, especially since FIG. 2 does not appear to depict such a feature and thus appropriate clarification is needed. Page 13, in paragraph [0061], 5th line therein, note that --(FIG. 2)-- should be inserted after “100” for consistency with the labeling in that drawing. Page 13, in paragraph [0062], 9th line therein, note that the recitation of “metal thorn (see discussion below)” is vague in meaning, especially since it is unclear as to where and with respect to what subsequent discussion pertains to such a recitation and thus appropriate clarification is needed. Page 14, in paragraph [0065], first line therein, note that “a threaded dielectric fastener” should be rewritten as --the threaded dielectric fastener-- since this is not the first recited instance of this feature. Page 15, in paragraph [0067], third line therein, note that the recitation of “other mating structures 165” does not appear consistent with the subsequent recitations of “female mating structures 165” (e.g. see paragraph [0067], 5th, 9th lines therein, etc.) and thus consistent terminology should be used to describe common reference labels (i.e. 165). Page 16, in paragraph [0067], 9th line therein, note that it is unclear whether the term “Torx” is considered a trademark and if such a term is indeed a trademark, providing capitalization and corresponding generic terminology for such a trademark needs to be provided. Page 20, in paragraph [0084], 4th, 6th lines therein, note that the pronoun “it” should be rewritten as --the annular dielectric disk--, respectively at these instances to indicate the intended feature for clarity and completeness of description; 4th line therein, note that the term “does” should be rewritten as --contributes to the resonant function-- for an appropriate characterization. Page 21, in paragraph [0085], 5th line therein; page 21, in paragraph [0086], 4th line therein; page 21, in paragraph [0087], third line therein: note that the respective pronoun “it” should be rewritten as --the dielectric resonator assembly--, at these instances to indicate the intended feature for clarity and completeness of description. Page 22, in paragraph [0088], 6th line therein, note that the recitation of “shifting these frequencies” is vague in meaning, especially since it is unclear as to which “frequencies” are intended to be shifted and thus appropriate clarification is needed. Page 22, in paragraph [0089], 7th line therein, note that the pronoun “it” should be rewritten as --the threaded fastener (bolt)-- to indicated the intended feature for clarity and completeness of description; 12th line therein, note that “a longitudinal bore” should be rewritten as --the longitudinal bore-- since this is not the first recited instance of this feature. Page 23, in paragraph [0093], second line therein and in paragraph [0094], first line therein, note that --(FIGS. 6B and 6C)-- should be inserted after “400” (i.e. paragraph [0093]) and inserted after “410” (i.e. paragraph [0094]), respectively at these instances for consistency with the labeling in those drawings. Page 24, in paragraph [0096], second line therein, note that the recitation of “so that it is” should be rewritten as --to be-- for an appropriate characterization; 6th, 16th lines therein, note that the recitation of “mounting region 424” does not appear consistent with the subsequent recitations of “raised island 424” (e.g. see paragraph [0096], 8th, 9th, 10th & 11th lines therein, etc.) and thus consistent terminology should be used to describe common reference labels (i.e. 424). Page 25, in paragraph [00103], 4th line therein and page 27, in paragraph [00109], 5th line therein: note that the pronoun “This” should be rewritten to indicate the intended feature, respectively at these instances for clarity and completeness of description. Page 25, in paragraph [00104], first line therein and page 26, in paragraph [00106], third line therein, note that --(D/L)-- should be inserted after “downlink”, respectively at these instances for an appropriate characterization consistent with the labeling in FIG. 7A. Page 26, in paragraph [00106], second line therein, note that --(RAU)-- should be inserted after “antenna unit” for an appropriate characterization consistent with the labeling in FIG. 7B. Page 26, in paragraph [00107], first line therein; page 26, in paragraph [00109], first line therein; page 27, in paragraph [00110], 5th line therein: note that --(U/L)-- should be inserted after “uplink” for an appropriate characterization. Page 26, in paragraph [00109], second line therein and page 27, in paragraph [00110], first, 5th lines therein, note that the respective pronoun “it” should be rewritten to indicate the corresponding intended feature, at these instances for clarity and completeness of description. Page 27, in paragraph [00111], first, second, 8th lines therein, note that reference labels “712” & “717” are respectively vague in meaning, especially since no such reference labels appear in any of the drawings and thus appropriate clarification is needed. Note that reference label “172”, appearing in various drawings, and reference label “715”, appearing in FIG. 7A, respectively need to be correspondingly described in the specification description. In general, it is suggested that applicants’ should perhaps add a statement to the specification indicating that like features are denoted by the same reference numerals throughout the detail description of the drawings, such as to account for every reference labels in the drawings without the need for describing these reference labels at every instance.  Appropriate correction is required.
The drawings are objected to because of the following: In FIG. 1, note that the drawing should be designated as --PRIOR ART-- such as to be commensurate with the “conventional” nature of this drawing as described in paragraph [0042]; In FIGS. 3D, 3G, note that reference label “140” be more properly designated as --140D-- for a proper characterization consistent with the description of FIGS. 3D & 3G in paragraphs [0074] & [0080], respectively; In FIG. 3E, note that the lead line for label “158” should be extended to touch the “dielectric nut” such as to more clearly indicate the intended feature; In FIG. 3H, note that reference label “140” should be rewritten as --140H-- for consistency with the specification description of such a feature in paragraph [0081]; In FIG. 5C, note that label “144” should be rewritten as --344-- such as to be commensurate with the tapered bore associated with this embodiment.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter associated with each one of claims 24, 25 & 37, respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification needs to provide a corresponding description consistent with subject matter as recited in claims 24, 25 & 37, respectively for clarity and completeness of description.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 5, 9-11, 14; 24, 25, 27; 31, 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 2, 31, note that the respective recitation of “an inwardly extending protrusion” is vague in meaning, especially since it is unclear with respect feature is the “protrusion” considered to be “inwardly extending” from, at these instances and thus appropriate clarification is needed.
In claims 10, 11, 37, line 3 in each claim, note that it is unclear whether the recitation of “capture the protrusion” would be an accurate characterization of this aspect of the invention, respectively at these instances and thus appropriate clarification is needed.
In claims 24, 25, note that it is unclear as to which disclosed embodiment do these claims read on and thus appropriate clarification is needed for clarity and completeness of description.
In claim 27, note that the dependency of this claim improperly depends from canceled claim 26 and thus appropriate clarification is needed.
In claim 37, line 2, note that it is unclear whether the recitation of “the post is externally-threaded” would be an accurate characterization of this aspect of the invention, especially since such an embodiment does not appear to have been shown and/or disclosed.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hunter et al. 
Hunter et al (i.e. Fig. 1b) discloses a resonant cavity filter, comprising: a conductive housing (i.e. metal housing) having a floor (i.e. internal surface 17), at least one sidewall (i.e. not labeled, but is evident from Fig. 1b) and a lid (i.e. not shown, but is described at column 5, line 13); a dielectric resonator (i.e. dielectric member 13) having a bottom face (15) mounted directly on the floor (17) and extending upward therefrom (i.e. see Fig. 1b) and a threaded dielectric fastener (i.e. screw (18) of insulating material) that secures the dielectric resonator (13) to the floor (17).
Claims 20, 21, 27, 28 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sun et al (‘261, cited by applicants’). 
Sun et al {e.g. Figs. 2, 3, 4(b)} discloses a resonant cavity filter, comprising: a conductive housing having a floor (i.e. the bottom surface), sidewalls (i.e. vertically oriented surfaces) and a lid (i.e. a separate piece attached by screws to the sidewalls), such as to collectively define a cavity; a dielectric resonator (i.e. the medium resonant rod) having a bottom surface directly mounted on the floor (i.e. as per claim 28) and configured to extend upward from the floor; a threaded fastener disposed within a bore of the dielectric resonator and anchored to the housing underneath the floor {i.e. as evident from Figs. 2, 3, 4(b)} such as to securely hold the dielectric resonator to the floor. Note that the threaded fastener when anchored to the conductive housing defines a monolithic structure, where the threaded fastener extends upward from the floor. Regarding claim 21, as evident from Figs. 2, 3, 4(b), the threaded fastener includes external threads. Regarding claim 27, as evident from Fig. 4(b), the threaded fastener includes a head that is tapered, as far as the claim could be understood in view of the improper claim dependency therein.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 9, 11, 14; 30-32, 36, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (‘261, cited by applicants’) in view of Sparagna. 
Sun et al {e.g. Figs. 2, 3, 4(b), 5} discloses a resonant cavity filter, comprising: a conductive housing having a floor (i.e. the bottom surface), sidewalls (i.e. vertically oriented surfaces) and a lid (i.e. a separate piece attached by screws to the sidewalls), such as to collectively define a cavity; a dielectric resonator (i.e. the medium resonant rod) having a bottom surface directly mounted on the floor and configured to extend upward from the floor; a threaded fastener disposed within a longitudinal bore of the dielectric resonator and anchored to the housing underneath the floor {i.e. as evident from Figs. 2, 3, 4(b), 5} such as to securely hold the dielectric resonator to the floor. Note that the threaded fastener when anchored to the conductive housing defines a monolithic structure, where the threaded fastener extends upward from the floor. Regarding claims 2, 31, as evident from Figs. 2, 3, 4(b), the dielectric resonator has a protrusion (i.e. adjacent to the mounting to the floor) that is “inwardly extending” (i.e. as far as such wording can be understood). Regarding claims 1, 4, 32, as evident from Figs. 2, 3, 4(b), 5, the protrusion includes an internal bore to receive a threaded fastener therethrough, such that the internal bore and the longitudinal bore collectively define a variable transverse cross-sectional area. Regarding claim 5, as evident from related Fig. 5, the protrusion is located spaced from the floor. Regarding claims 9, 36, as evident from Fig. 5, it is noted that a post that is integrally formed with the floor extending upward therefrom. Regarding claim 11, as evident from Fig. 5, note that the post necessarily includes external threading such as to receive the fastener therein. Regarding claim 14, as evident from Figs. 2, 3, an annular disk is inserted into the longitudinal bore. Regarding claim 40, as evident from Fig. 4(a), the protrusion can take an alternative form of a separate piece instead of an integral piece.
However, the Sun et al reference does not explicitly disclose the fastener as being dielectric in nature.
Sparagna exemplarily discloses the use of a dielectric fastener (i.e. low loss plastic screw 36) extending through an aperture (i.e. 38) centrally located within a dielectric resonator (i.e. 20), such as to anchor a dielectric resonator (20) to a floor of a housing (i.e. 12).
Accordingly, it would have been obvious in view of the references, taken as a whole, to have realized the generic fastener in the Sun et al reference to have taken the form of a dielectric fastener. Such a modification would have been considered an obvious substitution of art recognized equivalent fasteners that perform the same function (i.e. anchor the dielectric resonator to the floor), especially since the generic nature of the fastener in the Sun et al reference would have suggested that any equivalent fastener (e.g. a low loss dielectric fastener) would have been usable therewith, thereby suggesting the obviousness of such a modification. Regarding claim 14, note that as an obvious consequence of the resultant combination, it would have been further obvious to have realized the annular disk to have been dielectric in nature to provide for the low loss properties of dielectrics and thus be compatible with the modified dielectric fasteners. 
Claims 20, 21, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al in view of Wey et al. 
Sato et al (FIG. 2) discloses a dielectric resonator (i.e. dielectric resonator body 1) mounted on and thus directly contacting (as per claim 28) a floor (i.e. base portion 7) and extending upward from the floor into a cavity of a metal casing (not shown) through the use of externally-threaded fasteners, as per claim 21) (i.e. threaded bolts (9) formed of ceramic material) which extend upward through the floor (7) into the cavity of the metal housing, thereby forming a monolithic structure. However, Sato does not specifically depict the metal casing as including sidewalls and a lid in addition to the disclosed floor.
Wey et al (FIG. 6) exemplarily discloses a dielectric resonator (i.e. dielectric resonator body 20) capable of being mounted of a floor (i.e. sidewall 14) of a housing (i.e. 10), which further includes sidewalls (i.e. vertical wall 11) and a lid (i.e. upper horizontal wall 12) to collective define a cavity therein. It is noted that the dielectric resonator further includes integrally formed flanges (i.e. 23) which receives screws (41) therein to directly mount the dielectric resonator (20) to the floor (14).
Accordingly, it would have been obvious to have configured the dielectric resonator in Sato et al to have been within a housing including sidewalls and a lid in addition to a floor, such as exemplarily taught by Wey et al. Such a modification would have been considered an obvious substitution of equivalent structures for mounting a dielectric resonator to a floor, thereby suggesting the obviousness of such a modification.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liang et al (i.e. FIG. 4) discloses mounting a dielectric resonator to a floor of a cavity housing with a mounting screw. Yoon et al discloses mounting a ceramic resonator to a floor of a cavity housing using a post and a fastening part. Jedrzejewski et al (i.e. Fig. 3b) discloses a dielectric resonator of variable transverse cross-section formed by separate pieces of different sizes.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee